Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 1/19/2020 has overcome the technical deficiencies and the prior art rejection. Claims 1-8, 10-13 and 18-20  are allowed because the prior art of record fails to disclose that:
-a body adapted to be attached to an accessory, wherein the body includes: a first coil configured to receive power from a charger and to inductively transmit the power to the accessory as combined in claims 1 and 18.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.





/DINH T LE/Primary Examiner, Art Unit 2842